Citation Nr: 0611100	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  97-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
disabilities.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to serviced-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 and February 2000 rating 
decisions of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to service connection 
for a psychiatric disability, claimed as secondary to various 
service-connected disabilities and TDIU, respectively.     

The appeal was previously presented to the Board in October 
2000 and again in August 2004; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board for appellate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

There is competent medical evidence of record of a current 
diagnosis of adjustment disorder due to or as a result of 
service-connected disabilities.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the veteran's 
adjustment disorder is secondary to his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  
 
Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, the RO, the agency of original 
jurisdiction, will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the Board's decision below.

The veteran seeks service connection for a psychiatric 
disability, claimed as secondary to his service-connected 
disabilities.  Service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran asserts that his depression or related 
psychiatric disability is due to or results from his various 
service-connected disabilities, including hypertension, a 
hiatal hernia with gastroesophageal reflux disease, and a 
herniated nucleus pulposus of the lumbosacral spine.   

VA examinations have been afforded the veteran on several 
occasions during the pendency of this appeal.  On initial 
psychiatric examination in October 1996, the examiner 
determined, after interviewing the veteran, that a diagnosis 
of depression was warranted.  The examiner also concluded the 
veteran's "physical conditions have some relationship to 
[his] emotional symptoms."  However, on subsequent VA 
examination in February 2001, another VA examiner determined 
that while a diagnosis of dysthymia was warranted, it was 
"not likely that his psychiatric disability is related to 
his service-connected condition."  

In May 2003, the Board obtained a Veterans Health 
Administration (VHA) opinion regarding the etiology of the 
veteran's disability.  After reviewing the relevant evidence 
of record, the physician, a VA psychiatrist, determined a 
diagnosis was warranted of adjustment disorder with mixed 
anxiety and depressed mood.  Regarding the onset of this 
disability, the examiner stated it "does appear to be a 
consequence of [. . .] the service-connected disability."  

The veteran's VA outpatient treatment records were also 
obtained and considered.  According to a January 2003 
clinical notation, the veteran's "[c]hronic pain and 
physical limitations are factors that contribute to [. . .] 
depressive symptomatology and [. . .] depression."  

Finally, the veteran has submitted private medical treatment 
records from C.A.R.L., M.D., a private psychiatrist who began 
treating the veteran in 2000.  In his various treatment 
summaries and medical opinion statements, Dr. L. asserted the 
veteran's dysthymia was "due to multiple medical problems 
and physical limitations."  

Overall, the Board finds the evidence in support of the 
veteran's claim, or in equipoise.  Therefore, in light of 
38 U.S.C.A. § 5107, service connection for a psychiatric 
disability, primarily diagnosed as adjustment disorder, is 
warranted.  


ORDER

Entitlement to service connection for adjustment disorder is 
granted.  


REMAND

The veteran seeks a total disability rating based on 
individual unemployability (TDIU).  A total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  

In the present case, the Board has granted service connection 
for a psychiatric disability.  As the RO has not yet had the 
opportunity to assign an initial rating for this award, it 
would be premature and prejudicial for the Board to consider 
his pending TDIU claim at this time, as these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, this issue must be remanded for 
reconsideration by the RO in light of the Board's action.  

Accordingly, the case is REMANDED for the following action:

The RO should implement the Board's grant 
of service connection for adjustment 
disorder, to include awarding the veteran 
an initial rating for his disorder.  If 
any other development is deemed necessary 
by the RO, to include a VA Social and 
Industrial Survey, such should also be 
accomplished at this time.  Thereafter, 
the RO should again consider the veteran's 
pending TDIU claim in light of the Board's 
award and any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


